Exhibit 10.1 EXECUTION VERSION PREFERRED STOCK PURCHASE AGREEMENT among eagle bulk shipping inc. and the Parties listed on schedule 1 hereto Dated as of May 26, 2016 PREFERRED STOCK PURCHASE AGREEMENT PREFERRED STOCK PURCHASE AGREEMENT (this “ Agreement ”), dated as of May 26, 2016, by and among Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Company ”), and the parties listed on Schedule 1 hereto (each, a “ Purchaser ,” and collectively, the “ Purchasers ”). RECITALS WHEREAS, the Company has deemed it advisable and in its best interests to issue and sell to the Purchasers, and each Purchaser has deemed it advisable and in its best interest to purchase from the Company, the number of shares (the “ Shares ”) of 15% Cumulative Nonparticipating Redeemable Series A Preferred Stock, par value $0.01 per share (the “ Preferred Stock ”), set forth next to each Purchaser’s name on Schedule 1 hereto, subject to the terms and conditions set forth in this Agreement; and WHEREAS, in order to permit the issuance of the Shares of Preferred Stock, the Company deems it advisable and in its best interests to seek the approval of the holders of its Common Stock of an amendment to its Articles of Incorporation pursuant to the Shareholder Approval. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION Section 1.1 Definitions . In this Agreement, unless the context otherwise requires, the following terms shall have the respective meanings specified or referred to in this Section 1.1
